Citation Nr: 1437449	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due solely to service-connected depressive disorder with sleep onset insomnia, prior to August 20, 2009.

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), prior to August 20, 2009 .


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from September 2000 to April 2001 and from October 2003 to June 2004; he had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a July 2011 Board decision, the claims were remanded for further evidentiary development. 

In a November 2012 rating decision, the RO increased the disability rating assigned to the service-connected depressive disorder to 100 percent from March 28, 2012.

In February 2014, the Board denied entitlement to hypertension and sinusitis, granted a 50 percent disability rating for depressive disorder with sleep onset insomnia prior to August 20, 2009 and a disability rating of 100 percent from August 20, 2009.  In addition, the Board remanded a claim for entitlement to a TDIU prior to August 20, 2009 for additional development.


FINDINGS OF FACT

1.  Prior to August 20, 2009, the Veteran was service-connected for depressive disorder with sleep onset insomnia at 50 percent, lumbar strain at 20 percent, status post left knee anterior cruciate ligament repair, 10 percent for tinnitus , and 10 percent for degenerative changes of the left knee associated with status post left knee anterior cruciate ligament repair, with a total rating of 80 percent.

2.  Resolving all reasonable doubt in favor of the Veteran, prior to August 20, 2009, his service-connected depressive disorder with sleep onset insomnia precluded all substantially gainful employment for which his education and occupational experience would otherwise qualify him.

3.  The Veteran is in receipt of at least a combined rating of 60 percent for additional service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU due to depressive disorder with sleep onset insomnia have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

2.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following 'substantially gainful employment' consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

The Board is aware that VA's General Counsel's opinion 6-99, which held that '[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability,' has been withdrawn in light of the holding in Bradley v. Peake, in which the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  Bradley, 22 Vet. App. at 293.  The Court determined, however, that 'the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating.'  Id. at 294.  The Court reasoned that 'a TDIU rating for PTSD alone would entitle [the Veteran] to special monthly compensation benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating.'  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for special monthly compensation under section 1114(s).  Id.

Special monthly compensation under 38 U.S.C.A. § 1114(s) is warranted where a veteran has a service-connected disability rated as total and additional service-connected disability separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems independently ratable at 60 percent or more.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the Veteran was awarded a 100 percent disability rating for depressive disorder with sleep onset insomnia as of August 20, 2009.  The Appeals Management Center granted special monthly compensation under 38 U.S.C.A. § 1114(s) as of August 20, 2009.  Therefore, as the Veteran is already in receipt of a 100 percent rating and special monthly compensation under 38 U.S.C.A. § 1114(s), the holding in the Bradley case is inapplicable as of August 20, 2009.

As such, the Board will consider whether TDIU is warranted prior to August 20, 2009.  The Veteran's disability ratings prior to August 20, 2009 were as follows:   
depressive disorder with sleep onset insomnia at 50 percent, lumbar strain at 20 percent, status post left knee anterior cruciate ligament repair at 30 percent, 10 percent for tinnitus, and 10 percent for degenerative changes of the left knee associated with status post left knee anterior cruciate ligament repair, with a total rating of 80 percent.  

The Board finds that, resolving all doubt in favor of the Veteran, the evidence reflects that the Veteran was unable to secure or maintain 'substantially gainful employment' consistent with his education and occupational experience, due solely to his service-connected depressive disorder with sleep onset insomnia, prior to August 20, 2009.  The Veteran was employed as a correctional officer and stopped working on August 6, 2009.  He had been employed at this position for 15 years, and had to other specialized training or education.  See VA Form 21-8940, September 2009.

The Board notes that the Veteran's service-connected psychiatric disability warrants a TDIU rating prior to August 20, 2009.  In a prior decision, the Board assigned a 100 percent total disability rating for the Veteran's service-connected psychiatric disability as of August 20, 2009-the date of a VA medical record reflecting that the Veteran was totally occupationally and socially impaired.  The Board notes that the evidence supporting a 100 percent total disability rating for his psychiatric disability as of August 20, 2009, also supports a finding that the Veteran was unemployable due to his psychiatric disability as of August 6, 2009.  The evidence, with findings that the Veteran's firearm was taken from him by his employer due to his service-connected psychiatric disability, and that his psychiatric disability resulted in limited occupational functioning in August 2009, in addition to the Veteran's work and educational history, reflects an inability to obtain and maintain substantially gainful employment, due solely to his service-connected depressive disorder with sleep onset insomnia.  

As such, in light of the above evidence of record, the evidence is at least in equipoise as to whether the Veteran's service-connected psychiatric disability prevents him from securing and following substantially gainful employment consistent with his education and occupational experience, prior to August 20, 2009.  Entitlement to a TDIU based on his service-connected depressive disorder with sleep onset insomnia is, therefore, granted prior to August 20, 2009. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).
Special monthly compensation

The Board also finds that the Veteran is entitled to special monthly compensation.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that special monthly compensation 'benefits are to be accorded when a Veteran becomes eligible without need for a separate claim. ' Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the 'rated as total' element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this decision, the Board has assigned a TDIU solely due to his psychiatric disorder, effective prior to August 20, 2009.  The Board finds that although the psychiatric disorder was not rated as 100 percent prior to August 20, 2009, for special monthly compensation purposes the assignment of a TDIU based solely due to his psychiatric disorder satisfied the requirement of a 'service-connected disability rated as total.'  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Furthermore, the Veteran is in receipt of at least a combined 60 percent rating for additional service-connected disabilities.  Thus, the Veteran is entitled to SMC at the housebound rate, effective prior to August 20, 2009.


ORDER

TDIU is granted prior to August 20, 2009.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


